Filed 8/3/16
                            CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                        DIVISION SIX


GERARDO ALDANA,                                              2d Civil No. B259538
                                                            (Super. Ct. No. 56-2013-
     Plaintiff and Appellant,                               00440994-CU-PA-VTA)
                                                               (Ventura County)
v.

MIKE STILLWAGON,

     Defendant and Respondent.

                                      INTRODUCTION
                 Mike Stillwagon, a paramedic supervisor, was driving his employer’s
pickup truck. He was en route to the location of an injured fall victim to supervise the
responding emergency medical technicians (EMTs) and, if necessary, provide assistance.
At an intersection in Oxnard, he collided with a vehicle being driven by Gerardo Aldana.
A year and a half later, Aldana sued him for negligence.
                 The Medical Injury Compensation Reform Act (MICRA) limits the time to
file suit against a health care provider for professional negligence to one year from the
date the injury is discoverable.1 (Code Civ. Proc., § 340.5.)2 The trial court found that


                 1
                  MICRA “creates two separate statutes of limitations, both of which must
be satisfied if a plaintiff is to timely file a medical malpractice action. First, the plaintiff
must file within one year after she first ‘discovers’ the injury and the negligent cause of
that injury. Secondly, she must file within three years after she first experiences harm
from the injury.” (Ashworth v. Memorial Hospital (1988) 206 Cal. App. 3d 1046, 1054,
italics omitted.) Only the one-year limit is at issue here.
                2
                  All statutory references are to the Code of Civil Procedure unless
otherwise stated.
Aldana’s suit was subject to MICRA’s one-year statute of limitations rather than the two-
year limitations period for general negligence (§ 335.1), and therefore was time-barred.
              After briefing was complete and before we heard oral argument, our
Supreme Court decided Flores v. Presbyterian Intercommunity Hospital (2016) 63
Cal. 4th 75 (Flores), which clarified the issue. Flores held that “the special statute of
limitations for professional negligence actions against health care providers applies only
to actions alleging injury suffered as a result of negligence in rendering the professional
services that hospitals and others provide by virtue of being health care professionals:
that is, the provision of medical care to patients.” (Id. at p. 88.)
              Aldana contends that the trial court erred in applying MICRA because he
had no connection to the professional services being rendered and because Stillwagon
was not rendering professional services at the time of the accident. We agree with the
latter contention. While Stillwagon’s status as a paramedic may demonstrate that he was
a medical professional, the automobile collision remains a “garden-variety” accident not
resulting from the violation of a professional obligation but from a failure to exercise
reasonable care in the operation of a motor vehicle. (Flores, supra, 63 Cal.4th at p. 87,
fn. 4; see Lee v. Hanley (2015) 61 Cal. 4th 1225, 1237.) The obligation was one that he
owed to the general public by virtue of being a driver and not one that he owed to a
patient by virtue of being a paramedic. Therefore, we reverse.
                         FACTS AND PROCEDURAL HISTORY
              Stillwagon was on duty as a paramedic supervisor at the Gold Coast
Ambulance station. Around 1:30 a.m., he heard on his radio scanner that an ambulance
had been dispatched in response to a 911 call regarding an unconscious fall victim. He
decided to respond to the call as an additional resource due to the indeterminate nature of
the victim’s condition and because he “was up and ready to go, and sometimes those calls
are the best calls to provide a little evaluation on how the crews are performing in the
early hours of the morning.”
              Stillwagon was certified as an ambulance driver. He got into the
supervisor’s vehicle, a Ford F-150 truck. It had an emergency vehicle permit but was not


                                               2
an ambulance and could not transport patients. At an intersection in Oxnard, Stillwagon
failed to come to a complete stop at a red light. Aldana was driving through the
intersection from the direction with the green light when he collided with Stillwagon’s
vehicle.3
              Approximately 17 months later, Aldana sued Stillwagon for damages
sustained in the collision, alleging a single cause of action for negligence. The trial court
granted Stillwagon summary judgment. Relying on Canister v. Emergency Ambulance
Service (2008) 160 Cal. App. 4th 388 (Canister), the trial court applied MICRA’s one-year
statute of limitations for professional negligence.
              Canister held that EMTs “are health care providers and negligence in
operating an ambulance qualifies as professional negligence when the EMT is rendering
services that are identified with human health and for which he or she is licensed.”
(Canister, supra, 160 Cal.App.4th at p. 392.) Here, the trial court extended Canister to
apply to a non-ambulance vehicle driven by a paramedic supervisor on the way to a
victim requiring medical care. The trial court ruled that “[t]raveling to the location of a
patient/victim is an integral part of the services provided by an ambulance driver” and
“there is no strict requirement that a health care provider actually be providing services to
a patient/victim at the time the negligent act occurred.”
                                       DISCUSSION
              This appeal presents an issue of statutory construction, which we review de
novo. (Canister, supra, 160 Cal.App.4th at p. 394.) “In interpreting section [340.5], we
seek to determine the Legislature’s intent in order to effectuate the purpose of the law.
[Citation.] We begin with the words of the statute, because generally they are the most
reliable indicator of legislative intent. [Citation.] If the statutory language is clear and
unambiguous, we end our inquiry, since ‘“[i]f there is no ambiguity in the language, we
presume the Legislature meant what it said and the plain meaning of the statute

       3
        The parties dispute whether Stillwagon activated his vehicle’s emergency lights
and “yelp siren” before entering the intersection. For the purpose of determining
MICRA’s applicability, this is not a material fact.

                                               3
governs.”’ [Citation.] When the text of a statute is susceptible of more than one
reasonable interpretation, we consider ‘“‘a variety of extrinsic aids, including the
ostensible objects to be achieved, the evils to be remedied, the legislative history, public
policy, contemporaneous administrative construction, and the statutory scheme of which
the statute is a part.’”’ [Citation.]” (Id. at pp. 399-400.)
              MICRA’s one-year statute of limitations applies to “an action for injury or
death against a health care provider based upon such person’s alleged professional
negligence.” (§ 340.5.) A “health care provider” is “any person licensed or certified
pursuant to” various statutory schemes including, as relevant here, the Emergency
Medical Services System and the Prehospital Emergency Medical Care Personnel Act.
(Id. at subd. (1); Health & Saf. Code, §§ 1797 et seq., 1797.4.) MICRA defines
“professional negligence” to mean “a negligent act or omission to act by a health care
provider in the rendering of professional services, which act or omission is the proximate
cause of a personal injury or wrongful death, provided that such services are within the
scope of services for which the provider is licensed and which are not within any
restriction imposed by the licensing agency or licensed hospital.” (§ 340.5, subd. (2),
italics added.)
              The dispositive question here is whether driving to the accident victim
constitutes “professional services.” It does not.
              Canister concluded that both the EMT driving the ambulance and the EMT
attending the patient were rendering professional services. (Canister, supra, 160
Cal.App.4th at p. 407.) In light of Flores, it is questionable whether this conclusion was
correct. The Supreme Court recognized that MICRA is not limited “only to those
specific tasks that require advanced medical skills and training” (Flores, supra, 63
Cal.4th at p. 85), but explained that MICRA does not apply to a medical professional’s
negligent act or omission “merely because it violates a state licensing requirement.” (Id.
at p. 86.) The plaintiff in Canister was a passenger accompanying the patient who
“alleged [that] the ambulance was being driven negligently” and that he had not been
“informed . . . that seatbelts were available.” (Canister, at p. 393.)


                                               4
              Even if Canister was correctly decided, it is distinguishable. The
regulation governing a paramedic’s “scope of practice” provides that “a licensed
paramedic” may perform certain specified procedures and administer various enumerated
medicines “while caring for patients in a hospital as part of his/her training or continuing
education . . . , or while at the scene of a medical emergency or during transport, or
during interfacility transfer.”4 (Cal. Code Regs., tit. 22, § 100146, subd. (c); see Health
& Saf. Code, § 1797.170 [directing EMS Authority to establish minimum standards and
promulgate regulations for EMT’s training and scope of practice].) This includes the
situation (if not the actions and omissions at issue) in Canister—a patient being
transported from the scene of an accident to a hospital—but not the situation here.
Driving a non-ambulance vehicle to the scene of an injured victim is outside the scope of
the duties for which a paramedic is licensed. Under Canister, MICRA would not apply.
(See Canister, supra, 160 Cal.App.4th at p. 407 [“An EMT’s operation of an ambulance
qualifies as professional negligence when the EMT is rendering services for which he or
she is licensed or when a claim for damages is directly related to the provision of
ambulance services by the EMT”].)
              Stillwagon asserts that “[w]hen responding to the emergency call, [he] was
acting within the course and scope of his employment as a licensed health care provider.”
It is not the scope of his employment, however, that matters. If MICRA applied merely
because a health care provider acted within the scope of his or her employment, then it
would apply to any claim against a health care provider based upon services he or she
performed on the job. MICRA is limited, however, to claims arising from “professional
services,” and even then only “such services . . . for which the provider is licensed.”


       4
         In addition, a licensed paramedic may perform any of the procedures that an
EMT or advanced EMT is authorized to perform, but those are similarly limited. (See
Cal. Code Regs., tit. 22, § 100063, subd. (a) [EMT duties are “[d]uring training, while at
the scene of an emergency, during transport of the sick or injured, or during interfacility
transfer”]; id. § 100106, subd. (b) [advanced EMT duties are “while caring for patients in
a hospital as part of their training or continuing education . . . or while at the scene of a
medical emergency or during transport, or during interfacility transfer”].)

                                              5
(§ 340.5, subd. (2), italics added.) We cannot ignore the Legislature’s proviso as
surplusage. (See PacifiCare of Cal. v. Bright Medical Associates, Inc. (2011) 198
Cal. App. 4th 1451, 1468; see also Flores, supra, 63 Cal.4th at p. 86 [rejecting
construction of MICRA “covering essentially every form of ordinary negligence that
happens to occur on hospital property”].)
              More importantly, while MICRA is not limited to suits by patients
(Hedlund v. Superior Court (1983) 34 Cal. 3d 695, 703), it “applies only to actions
alleging injury suffered as a result of negligence in . . . the provision of medical care to
patients.” (Flores, supra, 63 Cal.4th at p. 88.) Driving to an accident victim is not the
same as providing medical care to the victim. A paramedic’s exercise of due care while
driving is not “necessary or otherwise integrally related to the medical treatment and
diagnosis of the patient” (ibid.), at least when the patient is not in the vehicle.
Accordingly, MICRA does not apply here. A contrary rule “would . . . sweep in not only
negligence in performing the duties that [health care providers] owe to their patients in
the rendering of medical diagnosis and treatment, but negligence in performing the duties
that [they] owe to all . . . simply by virtue of operating [in public].” (Id. at p. 86.)
                                        DISPOSITION
              The judgment is reversed. Costs to appellant.
              CERTIFIED FOR PUBLICATION.



                                            PERREN, J.


We concur:


              GILBERT, P. J.



              YEGAN, J.



                                               6
                              Vincent J. O’Neill, Jr., Judge

                           Superior Court County of Ventura
                          ______________________________


              Law Office of Herb Fox, Herb Fox; and Katherine Lipel for Plaintiff and
Appellant.

              Loskamp & Wohlgemuth and Edwin K. Loskamp for Defendant and
Respondent.